Citation Nr: 1523620	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  06-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bronchial condition (also claimed as asthma), to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to April 1984, from December 1990 to September 1991, and from September 2001 to September 2004.  She also had additional unverified service in the United States Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, in pertinent part, declined to reopen the Veteran's previously denied service connection claim for a bronchial condition (also claimed as asthma).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2007, the Board reopened the Veteran's claim for a bronchial condition but denied the underlying claim for service connection on the merits.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2009 Joint Motion for Remand (JMR) and Court Order, the Board decision was remanded for compliance with instructions in the JMR.  

In October 2009, the Board remanded the claim for additional development, to include scheduling a VA examination.  In June 2012 and again in March 2013, the Board remanded the Veteran's claim for additional development pertaining to a medical opinion request.  Following development in April 2013, the RO issued a supplemental statement of the case (SSOC) in June 2013.  

In the August 2013 decision, the Board denied the Veteran's claim for service connection for a bronchial condition, to include as secondary to a service-connected disability.  The Veteran appealed this decision to the Court.  Per a June 2014 Joint Motion for Vacatur and Remand (JMR) and Court Order, the Board decision was remanded for compliance with instructions in the JMR.  In a September 2014 letter, the Board notified the Veteran and her representative of the Court's decision and invited the submission of additional argument and/or evidence in support of the claim on appeal.  Later in September 2014, the Veteran's representative submitted additional argument in the form of a post-remand brief.  In December 2014, the Board remanded the Veteran's claim and instructed the RO to refer the Veteran's claims file to the same VA examiner who evaluated her in April 2013 for additional clarification regarding the etiology of the Veteran's bronchial disorder.  An additional medical opinion which addresses the December 2014 remand directives and provides further clarification regarding the issue on appeal was issued in a January 2015 opinion.  Based on a review of the record, the Board finds that the agency of original jurisdiction has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The medical evidence of record does not establish the existence of a bronchial condition (to include asthma) that is attributable to the Veteran's first two periods of active military service (April 1980 to April 1984 and December 1990 to September 1991).  

2.  There is clear and unmistakable evidence that the Veteran's bronchial condition (to include asthma) first manifested following the Veteran's second period of active military service (December 1990 to September 1991) but prior to her third period of active military service (September 2001 to September 2004);  

3. There is clear and unmistakable evidence that the Veteran's bronchial condition (to include asthma) was not aggravated by her third period of active service.  




CONCLUSION OF LAW

The Veteran's pre-existing bronchial condition (to include asthma), was clearly and unmistakably not aggravated during a period of active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014); 38 C.F.R. §3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request a veteran provide any evidence in his or her possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

Through an October 2004 notice letter, the Veteran was notified of the information and evidence needed to substantiate her claim.  The October 2004 notice letter also satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Thereafter, in July 2006, the RO provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim in November 2005, the claim was properly re-adjudicated in subsequent supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  As such, a remand of the claim for further notification is not necessary.  

The Board also finds that the October 2004 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding her claimed disability.  

Consequently, a remand of the claim on appeal for further notification of how to substantiate the claim is not necessary.  

There is also no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records are associated with the claims folders as are her pertinent post-service VA and private treatment records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of her claim being decided that need to be obtained.  Of note, attempts were made by the RO to obtain the Veteran's Social Security Administration (SSA) records associated with her apparent social security disability insurance (SSDI) award.  In June 2011, the RO was provided with records associated with the Veteran's application for SSA benefits, but medical treatment and examination records were reported as being unavailable.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination with respect to the issue on appeal was conducted in September 2011, and VA addendum opinions were provided in July 2012 and April 2013.  In the December 2014 decision, the Board remanded the Veteran's claim referring it once again to the same VA examiner for an addendum opinion which clarified questions that arose as a result of the April 2013 VA opinion.  Specifically, the examiner was asked once again to address whether the Veteran's bronchial condition was incurred or aggravated during service, but to phrase her oppinion using the legal standard "as likely as not" or "less likely than not" when providing her opinions, rather than the "preponderance of medical evidence" standard.  In January 2015, the same VA examiner who evaluated the Veteran in September 2011 and issued the July 2012 and April 2013 opinions, provided another medical opinion addressing the questions listed in the December 2014 remand directives.  Accordingly, the requirements of the remand were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that collectively, these medical opinions are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the physician reviewed the Veteran's past medical history and her current complaints, conducted/reviewed necessary testing and examination findings, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  A history of pre-service existence of a condition(s) recorded at the time of examination does not constitute a notation of such a condition(s).  Id; § 3.304(b)(1).  

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a), (b) (2014).  If the presumption of sound condition is rebutted, then the veteran is not entitled to service-connected benefits.  Wagner, 370 F.3d at 1096.  

Also, under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2014)).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation. 

In the present case, given what appear to be substantive changes in 38 C.F.R. § 3.310, and because the Veteran's claim for service connection for a bronchial condition (to include asthma) was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, the version which favors the Veteran.  See 38 C.F.R. § 3.310 (2006).  

The Board has reviewed all evidence in the VBMS and Virtual VA claims folders, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, the Board is not required to discuss, in detail, every piece of evidence of record.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.  

The Veteran contends that she first began experiencing breathing problems during her first active duty period while she was stationed in Arizona.  In particular, in a December 2002 Emerald Coast Allergy & Asthma treatment record, the Veteran reported to have both nasal and pulmonary symptoms.  She also reported a history of increased asthma symptoms when she exercised, especially in cold air.  

With respect to her first period of active service, a March 1980 service entrance examination and December 1983 service separation examination contained normal clinical evaluations of the lungs and chest.  The Veteran was treated twice during this time period for various symptoms, to include a cough.  She was diagnosed both times with having a virus.  

Regarding her second period of active service, an October 1990 service entrance examination contained a normal clinical evaluation of the lungs and chest.  The Veteran was diagnosed with bronchitis in April 1991 and June 1991.  A June 1991 service separation examination contained a normal clinical evaluation of the lungs and chest.  The Veteran denied any asthma or shortness of breath, although the clinician noted that she had coughed up blood during a "bout of bronchitis."  

Between 1992 and August 2001, the Veteran was diagnosed with small airways disease, mild asthma, and asthmatic bronchitis based on pulmonary function testing (PFT).  Private treatment records during this period reflect the Veteran's asthma to be, for the most part, well-controlled.  During her third period of active service, the Veteran was diagnosed with asthma and bronchitis (to include bronchospastic cough) with normal PFTs and chest X-rays.  In a December 2003 statement to the Air Force Medical Evaluation Board, the Veteran commented that her asthma was apparently in remission but that when she developed bronchitis and her allergies flared up she needed to use inhalers.  In an October 2004 statement (not associated with the medical evaluation board), the Veteran commented that in 1997 a medical clinic (presumably a military-associated clinic) was aware of her mild case of asthma, but it was not addressed by the military until two months after she had been called up to active duty.  She also noted that she had been placed on profile for having asthma in October 2001 and September 2002.  

A review of the claims folders does not reflect that the Veteran has submitted any medical opinion evidence in support of her claim for service connection for a bronchial condition.  As noted above, VA medical opinions were obtained by the Board in September 2011 and July 2012.  The opinions, while noting that the Veteran's asthma was not caused or related to service or secondary to the Veteran's service-connected multiple sclerosis, were deemed incomplete.  More recently, in April 2013 and January 2015, additional VA medical opinions were obtained from the VA examiner who provided the July 2012 opinion.  The Board notes that the underlying issue in this case, whether the Veteran's claimed condition is related to or aggravated by any of her periods of active military service, is a medical matter requiring medical evidence for its resolution.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In the April 2013 medical opinion, the VA examiner attempted to provide the necessary etiological opinions concerning (1) whether the Veteran's bronchial disorder was incurred during her first, second or third periods of service; or (2) whether said disorder pre-existed either the second or third period of service, and if so (3) whether said disorder clearly and unmistakably was not aggravated by any incident during the second or third period of service.  When discussing whether the Veteran's bronchial disorder was incurred during her first or second period of service, the examiner, in providing a negative opinion, first marked that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Then, when asked whether it is at least as likely as not that the Veteran's bronchial disorder had its onset during the Veteran's first and second periods of active service, or is otherwise etiologically related to that service period, she responded that it was not.  However, she then concluded that "the preponderance of medical evidence" did not show that the in-service episodes of bronchitis and upper respiratory infections led to the subsequent development of her diagnosed asthmatic bronchitis.  In the June 2014 JMR, questions and concerns were raised as to the examiner's use of the language "preponderance of medical evidence," and the standard she applied in assessing the Veteran's disability claim, and whether the claimed disability was related to service and/or aggravated by service.  Specifically, it was noted that the examiner, in support of her unfavorable conclusion regarding etiology, appeared to have relied upon two potentially competing likelihoods, and that the "preponderance of the evidence" standard was not necessary to support the existence of a relationship, and as such, had been incorrectly applied.  

In order to obtain additional clarification and avoid any possible misinterpretation of the April 2013 VA medical opinion, the Board requested an additional addendum opinion from the same VA examiner.  Specifically, the Board asked that the examiner provide etiological opinions concerning (1) whether the Veteran's bronchial disorder was incurred during her first, second or third periods of service; or (2) whether said disorder pre-existed either the second or third period of service, and if so (3) whether said disorder clearly and unmistakably was not aggravated by any incident during the second or third period of service.  In addition, it was recommended that the VA examiner clarify the statements with the phrase "preponderance of medical evidence" by using the standards "less likely than not" (less than 50 percent probability) or "as likely as not" (a 50 percent probability or greater).  

An addendum medical opinion was issued in January 2015 and the Board's review of this medical opinion documents the VA examiner's review of the Veteran's claims folders.  The VA examiner also considered and cited to the Veteran's medical history with regard to the bronchial condition claimed.  

In this opinion, the examiner opined that the Veteran's bronchial condition, which was diagnosed as asthmatic bronchitis, did not have its onset during the Veteran's first period of active service (April 1980 to April 1984), and was not etiologically related to the first period of service.  In reaching this opinion, the examiner noted that the Veteran's service treatment records during the first period of service, to include the December 1983 separation examination, were silent for a bronchial disability.  According to the examiner, any in-service episodes of upper respiratory infections were transient in nature, and not uncommon for the general population.  The examiner further noted that the December 1983 separation examination report was silent for any signs or indications of episodic upper respiratory infections, and/or any residuals lingering therefrom.  

With respect to whether a bronchial condition pre-existed the Veteran's second period of active service (December 1990 to September 1991), the examiner commented that there was no supporting medical documentation that any such condition pre-existed the second period of service.  In the April 2013 opinion, the examiner took into account the February 2004 Medical Evaluation Board narrative summary wherein a diagnosis of asthma was identified as having been made in 1986, but was noted as being refuted by normal PFTS and normal histamine challenge test.  

When asked whether it was at least as likely as not that the Veteran's asthmatic bronchitis had its onset during the Veteran's second period of active duty, or is otherwise etiologically related to that second period of service, the examiner responded that it was not.  In reaching this opinion, the examiner noted that the service treatment records during the second period of service were silent for signs of a bronchial disability.  She further noted that any episodes of bronchitis or upper respiratory infections discovered during the Veteran's second period of service resolved without lingering residuals, adding that episodic bronchitis/upper respiratory infections are transient in nature and not uncommon for the general population.  She further noted that the June 1991 separation examination report was clear for any indications or signs of bronchitis or upper respiratory infections or residuals stemming therefrom.  

According to the examiner, the Veteran's bronchial disorder did pre-exist her third period of active service (September 2001 to September 2004).  In reaching this conclusion, the examiner noted that the Veteran's asthmatic bronchitis was first diagnosed sometime in 1994-1995, and referenced the PFTS dated in April 1994 and February 1995 which revealed mild obstructive defect and small airway disease.  The examiner further found that while the Veteran's bronchial condition clearly and unmistakably pre-existed her third period of service, the bronchial condition (asthma or asthmatic bronchitis) was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  According to the examiner, there is no objective medical evidence of aggravation beyond its normal progression during the third period of active duty.  

The Board finds that the VA examiner's conclusion that a pre-existing bronchial condition was not aggravated by the Veteran's third period of active service is supported by the medical evidence referenced in the January 2015 opinion, as well as relevant portions of the April 2013 medical opinion.  In this regard, besides the noted PFTs in April 1994 and February 1995, in the April 2013 medical opinion, the examiner referenced a March 1995 fiber optic bronchoscopy report which revealed hemoptysis secondary to slightly prominent superficial blood vessels.  She also considered during this time (prior to the third period of active service) medical records which reflected findings of persistent asthma or asthmatic symptoms and the Veteran's use of medications and/or inhalers.  In comparison, during the Veteran's third period of active service, the medical records generally document findings of mild to moderate persistent asthma, symptoms secondary to allergy triggers, bronchospastic cough, and normal PFTs.  In particular, a January 2003 treatment record issued through the Emerald Coast Allergy & Asthma Center identified the Veteran's bronchial condition as being quiescent and essentially asymptomatic, as well as a PFT to be normal.  In addition, an April 2003 treatment report issued through the same facility reflects the Veteran's assertion that her use of Amoxicillin had been helpful in decreasing her symptomatology, and she was not using asthma medications presently, and had in fact discontinued using them since December 2002.  The records also noted the Veteran's on again off again use of medications and/or inhalers to treat allergic rhinitis as well as asthmatic symptoms.  

The Board is mindful that in a November 2002 service treatment record, the Veteran was noted to report a history of a diagnosis of severe asthmatic attack along with gastroesophageal reflux disease (GERD) made in an medical emergency room.  At that time she was treated with bronchial inhalers.  She later recounted the incident in a December 2004 statement implying that the respiratory distress was possibly related to an anxiety attack.  Notwithstanding any treatment at that time, the Board notes that subsequent incidents were neither reported by the Veteran, nor are any incidents documented in the medical evidence.  As such, the incident, in light of the other medical evidence both during and after the Veteran's third period of active service, does not reflect a permanent worsening of the Veteran's bronchial/asthmatic condition.  

The Board also notes that the post service medical evidence further supports the examiner's opinion that the pre-existing bronchial condition was not aggravated during service.  A report of the November 2005 VA examination noted a diagnosis of asthma and that the Veteran was using Albuterol twice daily as needed as well as QVAR (used to treat asthmatic symptoms).  A PFT at that time, as well as a PFT in September 2011, revealed normal findings.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered, along with other factors, concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.)  

The Board also notes that the VA examiner in April 2013 opined that it was "not as likely as not" that the Veteran's bronchial condition was caused or aggravated by a service-connected disability.  The examiner noted that there was no clinical or medical correlation/nexus between asthmatic bronchitis and the Veteran's service-connected disabilities.  With regard to the opinion, the Veteran's representative, in a July 2013 Appellant's Post-Remand Brief, identified internet literature from the Cleveland Clinic in support of a relationship between asthma and GERD, a disorder for which the Veteran is service connected.  (See http://my.clevelandclinic.org).  In particular, the representative cited the following passage:  

Although studies have shown a relationship between asthma and GERD, the exact relationship is uncertain.  GERD may worsen asthma symptoms, but asthma and some asthma medications may in turn worsen GERD symptoms.  However, treating GERD often helps to also relieve asthma symptoms, further suggesting a relationship between the two conditions.  

The Board finds the internet literature from the Cleveland Clinic to be generic.  In this regard, the Cleveland Clinic's cited passage, above, does not address the Veteran's specific factual situation and is thus not probative evidence relating the Veteran's bronchial condition (including asthma) to his service-connected GERD.  The Board notes that a nexus may be proven if a medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  The medical literature submitted by the representative in this case, however, does not demonstrate causality but instead only loose associations.  Likewise, the Board has considered the literature submitted by the Veteran on asthma and received by the RO in January 2005.  As with the literature from the Cleveland Clinic, the Board finds the internet literature on asthma from www.helioshelath.com and www.health.discovery.com also to be generic and not necessarily probative of her claim on appeal.  

Thus, the Board finds that the April 2013/January 2015 VA examiner has reviewed the claims folders and provided a detailed recitation of the medical evidence relative to the Veteran's claim on appeal.  She has also provided medical opinions which take into consideration the pertinent medical evidence associated with the Veteran's claim.  Here, the Board finds the VA examiner's reporting of the evidence and her medical opinions, in conjunction with one another, to be probative and persuasive.  See e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

As noted above, the Veteran has not submitted any medical opinion evidence to refute or contradict the opinion of the January 2015 VA examiner.  The Board has considered the Veteran's lay statements with regard to the onset of her breathing difficulties, which reportedly occurred during her first period of service and has been described as on again/off again apparently since that time.  The Veteran is competent to report experiencing breathing problems, however she does not have the medical expertise to identify the cause of such problems.  The medical evidence does not otherwise reflect findings of a chronic respiratory disability during the Veteran's first or second periods of active service.  As noted above, the VA examiner considered the clinical findings of upper respiratory infections and bronchitis but did not find them to be indicative of a chronic disability or otherwise related to the Veteran's current bronchial/asthmatic condition.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case -whether the Veteran's bronchial condition (to include asthma) was incurred in or aggravated by any period of active service - falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Therefore, in the present case, the Board finds that the evidence clearly and unmistakably shows that the Veteran's bronchial condition (to include asthma) pre-existed her third period of active service and was not aggravated during that period of active service; thus, a presumption of soundness for the Veteran's third period of active service has been rebutted.  The Board also finds that the Veteran does not have a bronchial condition (to include asthma) that is proximately due to or aggravated by her service-connected disabilities.  Thus, service connection is not warranted for a bronchial condition (to include asthma) on either a direct or secondary basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303; 38 C.F.R. § 3.310 (2006).


ORDER

Service connection for a bronchial condition (to include asthma) is denied.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


